                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      KAIRE POOLE,
                                                                                       Case No. 20-cv-09379-PJH
                                  8                   Plaintiff,

                                  9             v.                                     ORDER
                                  10     MERRICK B. GARLAND,                           Re: Dkt. No. 15

                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Before the court is defendants’ motion to dismiss plaintiff’s complaint. Dkt. 15.

                                  15   Plaintiff filed a first amended complaint in response to the motion to dismiss. Defendants

                                  16   acknowledged the amendment in a “reply” brief and noted that the amendment mooted

                                  17   their motion to dismiss. Accordingly, defendants’ motion is TERMINATED, and the

                                  18   hearing set for May 13, 2021, is accordingly VACATED. The remaining defendant may of

                                  19   course file a new motion to dismiss or other response to plaintiff’s first amended

                                  20   complaint.

                                  21         IT IS SO ORDERED.

                                  22   Dated: April 30, 2021

                                  23                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  24                                               United States District Judge
                                  25

                                  26

                                  27

                                  28
